NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                                     361-888-0416 (TEL)
JUSTICES
                                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Appeals                              100 E. CANO, 5TH FLOOR
                                                                                     EDINBURG, TEXAS 78539
                                                                                     956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas                     956-318-2403 (FAX)

                                                                                     www.txcourts.gov/13thcoa

                                              January 30, 2015

      Hon. Tabeth Gardner
      District Clerk
      DeWitt County Courthouse
      P. O. Box 845
      Cuero, TX 77954
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00296-CV
      Tr.Ct.No. 12-07-22,348
      Style:    Natalie G. Tise and Scott M. Witte, Both Individually and As Independent
                Executors of the Estate of James R. Witte, Deceased v. Thelma Louise Witte
                and James R. Witte


             The judgment of the trial court in the above cause was DISMISSED by this Court on the
      18th day of December, 2014. The mandate is enclosed.

              Costs of the appeal were adjudged against the party incurring the same.

             Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
      hereby notified that any exhibits submitted to the Court by a party may be withdrawn by that
      party or the party’s attorney of record within 30 days. Exhibits on file with the Court will be
      destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
      Court.

                                                    Very truly yours,


                                                    Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Samuel Walter Veenstra (DELIVERED VIA E-MAIL)
           Hon. Charles Vance Christopher (DELIVERED VIA E-MAIL)